DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/20/2021 has been entered.
This Action is in response to communications filed 03/27/2021.
Claims 1, 12 and 18 have been amended.
Claims 1-5, 7-14, 16-20, and 22-26 are pending.
Claims 1-4, 12-14, and 18-20 are rejected.
Claims 5, 7-11, 16-17, and 22-26 are objected to.

Information Disclosure Statement
As required by M.P.E.P.  609(C), the applicant’s submission of the Information Disclosure Statements dated 02/02/2021, 04/14/2021, 06/25/2021, and 10/28/2021 are acknowledged by the examiner and the cited references have been considered in the examination of the claims now pending. As required by M.P.E.P 609 C(2), copies of the PTOL-1449s initialed and dated by the examiner is attached to the instant office action.

Response to Amendment
In the Remarks filed 03/27/2021, Applicant has amended:
The language of claim 1, and similarly amended claims 12 and 18, to address the issues identified in the Office action dated 01/28/2021 regarding the clarity of the “indicating the demoted track in a demoted track list” limitation. The Examiner therefore withdraws the 35 U.S.C. 112(b) rejection made in the Office action dated 01/28/2021.

Response to Arguments
In Remarks filed on 03/27/2021, Applicant substantially argues:
The applied references Beardsley and Ash fail to disclose the amended limitations of claim 1, and similarly amended claims 12 and 18, of indicating the demoted track in a demoted track list and saving track format information for the demoted track to cache management information in the memory as part of indicating the demoted track in the demoted track list. Applicant’s arguments filed have been fully considered but are not found to be persuasive. The Examiner notes that the arguments have been previously addressed in the interview summary dated 03/29/2021 in addition to the advisory action dated 04/19/2021. Herein it is addressed that the Ash reference discloses storing demoted tracks from cache in a ghost cache list which is further noted to be stored in cache management information. 
Furthermore, it is argued that Beardsley teaches away from the claimed limitations as Beardsley does not stage data back into the cache as suggested by the cited portion of Beardsley which reads “there is no need to stage the actual customer data into cache to determine the format.” 
All arguments by the applicant are believed to be covered in the body of the office action; thus, this action constitutes a complete response to the issues raised in the remarks dated March 27, 2021.

Claim Objections
Claims 1, 3, 14, and 24-25 are objected to because of the following informalities:
Claim 1, line 12 recites “the demoted track track that is staged back into the cache…” Herein the duplicate use of “track” should be removed.
Claim 3, line 3-4 recites “wherein the using the saved track format information…” Herein “the saved tracked format information” should be amended to remove “saved” to keep the language consistent with the amendments made to claim 1 from which claim 3 depends.
Additionally, Claim 3, line 11 recites “determining there is the saved format track information…” Herein it should be amended to “determining there is the saved track format information” to clarify the use of the term for correct antecedent basis.
Claim 14, line 3 recites “wherein the using the saved track format information…” Herein the same issue is present as identified for claim 3 above. Additionally, Claim 14, line 10-11 recites “determining that there is the saved format information” Herein the same issue is present as identified for claim 3 above.
Claim 24, line 5 recites a similar issue as identified in claim 3 and it is recommended to remove the use of “saved” for sake of clarity of the language.
Claim 25, line 5 recites a similar issue as identified in claim 3 and it is recommended to remove the use of “saved” for sake of clarity of the language.
Appropriate correction is required.
Claims 5, 7-11, 16-17, and 22-26 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.




Claim Rejections - 35 USC § 103

Claims 1-4, 12-14 and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Beardsley et al. (US 6,438,661) in view of Ash (US 2017/0124001).

Regarding claim 1, Beardsley discloses a computer program product for managing tracks in storage cached in a cache in a memory, the computer program product comprising a computer readable storage medium having computer readable program code embodied therein that is executable to perform operations ([Col. 15 ln. 16-23] The term "article of manufacture" (or alternatively, "computer program product") as used herein is intended to encompass one or more computer programs and data files accessible from one or more computer-readable devices, carriers, or media, such as a magnetic storage media, "floppy disk," CD-ROM, a file server providing access to the programs via a network transmission line, holographic unit, etc.), the operations comprising: demoting a track from the cache ([Col. 5 ln. 64-67] If the use count is zero, i.e., no host process 20 is accessing the meta data track 36, then the meta data track 36 may be destaged or demoted out of cache 28 to free cache segments.); … saving track format information for the demoted track, indicated in the demoted track list, …, wherein the track format information indicates a layout of data in the track; and using the track format information saved in the cache management information for the demoted track track that is staged back into the cache from the storage when the staged track comprises the demoted track that was previously demoted ([Col. 5 ln. 32-54] For example, prior to staging in a large block of customer data for a host 14, the meta data manager function 22 may execute a read access request for meta data that contains a history of read accesses to this customer data. The historical information may reveal that only a small subset of the customer data is actually accessed… Meta data may also contain information about the format of the associated customer data that the storage controller 18 would otherwise have to access and stage from DASD 16 to consider. In particular, for a fast write access request, the storage controller 18 processes the meta data to determine the format of the customer data to update and then updates the customer data without staging the customer data track into cache. Because the meta data provides information on the format of the customer data, e.g., where the records start, there is no need to stage the actual customer data into cache to determine the format. And Figure 6 and corresponding disclosure). Beardsley does not explicitly disclose indicating the demoted track in a demoted track list; and saving to cache management information in the memory as part of indicating the demoted track in the demoted track list; however, Ash discloses in Paragraph [0007] “A track demoted from the cache is indicated in a ghost cache list in response to demoting the track in the cache.” Additionally, it is disclosed in Paragraph [0022] “The cache manager 124 maintains cache management information 130 in the memory 108 to manage read (unmodified) and write (modified) tracks in the cache 110. The cache management information 130 may include a track index 132 providing an index of tracks in the cache 110 to cache control blocks in a control block directory 300; a cache Least Recently Used (LRU) list 200.sub.C for tracks in the cache 110; and one or more ghost LRU lists 200.sub.1 . . . 200.sub.N to indicate tracks that could have been stored in the cache 110 if additional memory space was added to the cache to store the tracks indicated in the ghost LRU lists 200.sub.1 . . . 200.sub.N.” In this manner, the ghost cache list maintained by Ash contains demoted track information and is therefore interpreted to serve the functionality as provided by the demoted track list. Additionally, it is noted that the ghost cache list, otherwise interpreted as the demoted track list, is updated in cache information when demotion occurs thereby disclosing that indicating the demotion in the list is part of the process of demoting a track from cache. It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the ghost cache list of Ash with the data system of Beardsley in order to better track customer data location information after data movement operations occur. This would expand upon the actions already taken by Beardsley, as presented in [Col. 5 ln. 32-43], for monitoring historical access metadata of data to be accessed to then stage the appropriate data back into cache. Beardsley and Ash are analogous art because they are from the same field of endeavor of managing the status of staged or destaged data in a storage system.
Regarding claim 2, Beardsley further discloses the computer program product of claim 1, wherein the track format information comprises a track format code defined in a track format table associating track format codes with track format metadata ([Col. 13 ln. 8-14] From block 408, control transfers to block 412 where the meta data manager function 22 determines whether the meta data track 36 is valid. If so, control transfers to block 414 where the meta data manager function 22 stores the track ID, i.e., address of the meta data track 36, in a scatter index table (SIT), or hash table in the cache 28 or other accessible memory area.). Herein the track ID is the associative element to locate the track format metadata. It is noted the “track format code” presented in the claim is interpreted as an identifier to the respective track format metadata. The index table or hash table may be representative of a track format table storing these associated elements.
Regarding claim 3, Beardsley and Ash in combination further disclose the computer program product of claim 1, wherein the track format information comprises a track format code defined in a track format table associating track format codes with track format metadata ([Col. 13 ln. 8-14]), wherein the using the saved track format information for the demoted track when the demoted track is staged back into the cache comprises: staging a track from the storage into the cache; generating a cache control block for the staged track ([Col. 4 ln. 64-67] In preferred embodiments, a field in the CDCB 50 block indicates whether a process has exclusive access to the meta data track. Generally, an exclusive access is granted for a request to destage, stage or demote the track from cache.); determining whether there is a saved track format information for the staged track that was saved when the staged track was previously demoted; and including the saved track format information for the staged track in the cache control block for the staged track in response to determining that there is the saved format track information for the staged track ([Col. 6 ln. 34-40] The host process 20 may generate a callback function to provide to the meta data manager function 22 to use when returning to the host process. The host process 20 uses the callback function to indicate that the host process 20 needs the meta data before proceeding and is willing to wait for the meta data to become available in cache 28 if the meta data is presently unavailable. Meta data may be unavailable if it is not in cache 28 or some other host process has exclusive access, e.g., is staging or destaging the meta data.). Herein it is noted via use of the callback function to determine the state of the associated metadata and using the metadata should it exist. The status list of Ash may also be utilized in this case as 
Regarding claim 4, Beardsley further discloses the computer program product of claim 3, wherein the operations further perform in response to determining that there is no demoted cache control block for the staged track ([Col. 8 ln. 31-34] The LRC value was previously set such that the XORing of the LRC with the meta data should produce a zero LRC value if the meta data is valid. If the resulting LRC value is nonzero, then the meta data track 36 is invalid.): processing track format metadata for the staged track; determining whether the track format table has track format metadata matching the track format metadata of the track staged to the cache; determining a track format code from the track format table for the track format metadata in the track format table matching the track format metadata of the staged track in response to the track format table having the matching track format metadata; and including the determined track format code in the cache control block for the staged track ([Col. 8 ln. 34-40] Next, as part of the preferred validation process, the meta data manager function 22 compares the requested track ID (the physical address of the meta data on DASD 16) with the track ID value in the track ID field 40 in the meta data segment 38a, b in cache 28. If they match, then the meta data in cache 28 is the requested meta data. [Col. 13 ln. 14-23] In cache 28, the SIT table would be managed by the directory manager of the cache 28. Otherwise, the meta data track 36 is invalid, and control transfers to block 416 where the meta data track 36 is discarded. In such invalid state, the meta data track is not indicated in the SIT and its CDCB 50, CSCB 52and other associated data structures are freed. From blocks 414 or 416, control transfers to block 418 where the meta data manager function 22 determines whether there are further meta data tracks to access in cache 28. If so, control transfers back to block 424 to access the next meta data track; otherwise, control transfers to block 410 to create a rebuild list that is subsequently used to rebuild meta data tracks 36 in cache. From block 424, control transfers back to block 408 to validate the next meta data track 36 in cache 28.). Beardsley indicates valid metadata is searched for when an initial match has not been found.
Regarding claim 12, Beardsley discloses a system for managing read and write requests from a host to tracks in storage, comprising: a processor; a memory including a cache to cache tracks from the storage ([Col. 4 ln. 10-15] In preferred embodiments, with reference to FIG. 1, the storage controller 18 includes one or more processing units and a program 19 comprised of a host process 20, meta data manager function 22, and DASD subsystem function 24. Further included are a cache 28 and a non-volatile storage (NVS) 26.); a computer readable storage medium having computer readable program code embodied therein that is executable to perform operations, the operations comprising: demoting a track from the cache ([Col. 5 ln. 64-67]); … saving track format information for the demoted track, indicated in the demoted track list, …, wherein the track format information indicates a layout of data in the track; and using the track format information saved in the cache management information for the demoted track that is staged back into the cache from the storage when the staged track comprises the demoted track that was previously demoted ([Col. 5 ln. 32-54] And Figure 6 and corresponding disclosure). Beardsley does not explicitly disclose indicating the demoted track in a demoted track list; and saving to cache management information in the memory as part of indicating the demoted track in the demoted track list; however, Ash discloses in Paragraph [0007] and [0022] the ghost cache list maintained by Ash contains demoted track format information and is therefore interpreted to serve the functionality as provided by the demoted track list. Claim 12 is rejected on a similar basis as claim 1.
Regarding claim 13, Beardsley further discloses the system of claim 12, wherein the track format information comprises a track format code defined in a track format table associating track format codes with track format metadata ([Col. 13 ln. 8-14]). Claim 13 is rejected on a similar basis as claim 2.
Regarding claim 14, Beardsley and Ash in combination further disclose the system of claim 12, wherein the track format information comprises a track format code defined in a track format table associating track format codes with track format metadata ([Col. 13 ln. 8-14]), wherein the using the saved track format information for the demoted track when the demoted track is staged back into the cache comprises: staging a track from the storage into the cache; generating a cache control block for the staged track ([Col. 4 ln. 64-67] In preferred embodiments, a field in the CDCB 50 block indicates whether a process has exclusive access to the meta data track. Generally, an exclusive access is granted for a request to destage, stage or demote the track from cache.); determining whether there is a saved track format information for the staged track that was saved when the staged track was previously demoted; and including the saved track format information for the staged track in the cache control block for the staged track in response to determining that there is the saved format track information for the staged track ([Col. 6 ln. 34-40] The host process 20 may generate a callback function to provide to the meta data manager function 22 to use when returning to the host process. The host process 20 uses the callback function to indicate that the host process 20 needs the meta data before proceeding and is willing to wait for the meta data to become available in cache 28 if the meta data is presently unavailable. Meta data may be unavailable if it is not in cache 28 or some other host process has exclusive access, e.g., is staging or destaging the meta data.). Claim 14 is rejected on a similar basis as claim 3.
Regarding claim 18, Beardsley discloses a method computer program product for managing tracks in storage cached in a cache in a memory, comprising: demoting a track from the cache ([Col. 5 ln. 64-67]); … saving track format information for the demoted track, indicated in the demoted track list, …, wherein the track format information indicates a layout of data in the track; and using the saved track format information saved in the cache management information for the demoted track that is staged back into the cache from the storage when the staged track comprises the demoted track that was previously demoted ([Col. 5 ln. 32-54] and Figure 6 and corresponding disclosure). Beardsley does not explicitly disclose indicating the demoted track in a demoted track list; and saving to cache management information in the memory as part of indicating the demoted track in the demoted track list; however, Ash discloses in Paragraph [0007] and [0022] the ghost cache list maintained by Ash contains demoted track format information and is therefore interpreted to serve the functionality as provided by the demoted track list. Claim 18 is rejected on a similar basis as claim 1.
Regarding claim 19, Beardsley further discloses the method of claim 18, wherein the track format information comprises a track format code defined in a track format table associating track format codes with track format metadata ([Col. 13 ln. 8-14]). Claim 19 is rejected on a similar basis as claim 2.
Regarding claim 20, Beardsley and Ash in combination further disclose the method of claim 18, wherein the track format information comprises a track format code defined in a track format table associating track format codes with track format metadata ([Col. 13 ln. 8-14]), wherein the using the saved track format information for the demoted track when the demoted track is staged back into the cache comprises: staging a track from the storage into the cache; generating a cache control block for the staged track ([Col. 4 ln. 64-67] In preferred embodiments, a field in the CDCB 50 block indicates whether a process has exclusive access to the meta data track. Generally, an exclusive access is granted for a request to destage, stage or demote the track from cache.); determining whether there is a saved track format information for the staged track that was saved when the staged track was previously demoted; and including the saved track format information for the staged track in the cache control block for the staged track in response to determining that there is the saved format track information for the staged track ([Col. 6 ln. 34-40] The host process 20 may generate a callback function to provide to the meta data manager function 22 to use when returning to the host process. The host process 20 uses the callback function to indicate that the host process 20 needs the meta data before proceeding and is willing to wait for the meta data to become available in cache 28 if the meta data is presently unavailable. Meta data may be unavailable if it is not in cache 28 or some other host process has exclusive access, e.g., is staging or destaging the meta data.). Claim 20 is rejected on a similar basis as claim 3.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER J YOON whose telephone number is (408)918-7629.  The examiner can normally be reached on Monday-Friday 7am-3pm PT. The examiner’s email is alexander.yoon2@uspto.gov.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sanjiv Shah can be reached on 571-272-4098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/ALEXANDER YOON/
Examiner, Art Unit 2135

/SANJIV SHAH/Supervisory Patent Examiner, Art Unit 2135